DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims foreign priority to JAPAN Document No. 2019-139922, filed July 30, 2019.
Status
This Office Action is in response to Applicants' Communication filed on July 7, 2020 in which Claims 1-18 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed July 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Katai et al (JP 2001294667 A, see the English Language Abstract).
	Applicants claim cellulose acetate particles produced by the method according to claim 1 and a daily commodity containing the cellulose acetate particles.
	The Katai et al JP publication discloses cellulose acetate particles and disclose the use of the cellulose acetate particles to form cellulose acetate film, which anticipates the cellulose acetate particles recited in current Claim 11.  The Katai et al JP publication discloses uses the cellulose acetate particles to manufacture cellulose acetate film, which anticipate the daily commodity containing cellulose acetate particles recited in current Claim 14.  It is noted that Claim 11 is in the form of product-by-process claim, which is considered by the Office to be a product claim.  Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.
 	The cellulose acetate particles disclosed in the Katai et al JP publication also fall within the scope of the cellulose particles recited in current Claims 15 and 18 since the cellulose acetate particles fall within the meaning of cellulose particles that are modified as recited in Claims 14 and 18.

Claims 11, 12, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Kagotani et al (JP 02055701 A, see the English Language Abstract).
Applicants claim a chromatography packing material, containing the cellulose acetate particles according to claim 11, wherein the cellulose acetate particles are modified or unmodified.  It is noted that Claims are in the form of product-by-process claim, which is considered by the Office to be a product claim.  Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.
The Kagotani et al JP publication discloses a chromatography packing material prepare from a compound containing hydroxy-reactive functional groups and fine spherical particles of cellulose triacetate.  The particles of cellulose triacetate recited in the Kagotani et al JP publication anticipate the cellulose acetate particles recited in Claim 11.  The chromatography packing material prepare from components that include fine spherical particles of cellulose triacetate anticipate the currently claimed chromatography packing material containing the cellulose acetate particles.  The particles of cellulose triacetate recited in the Kagotani et al JP publication also anticipate 
cellulose particles recited in current Claim 15, 16 and 18 since the particles of cellulose triacetate recited in the Kagotani et al JP publication fall within the meaning of cellulose particles that are modified as recited in Claims 15, 16 and 18.  The chromatography packing material comprising the particles of cellulose triacetate that is recited in the Kagotani et al JP publication further falls within the meaning of a daily commodity as recited in current Claims 14 and 18.

Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Nichols (JP 03017005 A, see the English Language Abstract).
	Applicants claim a cosmetic, containing the cellulose acetate particles according to claim 11, wherein the cellulose acetate particles are modified or unmodified.    It is noted that Claims are in the form of product-by-process claim, which is considered by the Office to be a product claim.  Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981.
	The Nichols JP publication discloses a cellulose powder that is contained in a personal care agent such as a cosmetic which may be selected as cellulose triacetate polymer powder, wherein the cellulose triacetate may be part of a mixture having 1-500 μm average particle diameter.  This information disclosed in the Nichols JP publication anticipates Claims 13 and 17 being drawn to a cosmetic containing cellulose acetate particles or cellulose particles which are modified or unmodified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (WO 2015029790 A1 provided with the IDS dated 7/07/2020, also see the English Language translated copy in current attached PTO-892) in view of Makoto et al (JP 2005066392 A, provided with the IDS dated 7/07/2020).
	Applicants claim a method for producing cellulose acetate particles, comprising: (a) dissolving cellulose acetate in an organic solvent and preparing a cellulose acetate solution; (b) obtaining an emulsion by passing the cellulose acetate solution and an aqueous medium through a gap between an outer cylinder and an inner cylinder arranged coaxially inside the outer cylinder and rotating at least one of the outer cylinder and the inner cylinder; and (c) precipitating cellulose acetate particles from the emulsion.
	The Aoyama WO publication discloses a method that comprises: (a) dissolving cellulose diacetate in a solvent to prepare a cellulose diacetate solution, (b) dispersing the cellulose diacetate solution in a medium that is immiscible with the cellulose diacetate solution to produce a dispersion system, (c) cooling the dispersion system, (d) adding a poor solvent to the cooled dispersion system to cause cellulose diacetate particles to precipitate, and (e) saponifying the cellulose diacetate particles (see the abstract of the Aoyama WO publication).  The Aoyama publication discloses that 
the solvent in step (a) of the said cellulose diacetate solution may be selected as an acetic acid aqueous solution, acetone, ethyl acetate or cyclohexanone (see paragraph no. [2] of Aoyama WO publication), which embraces the organic solvents recited in current Claim 2 and Claim 8.  The Aoyama publication discloses that the cellulose diacetate in step (a) has an acetylation degree of 45 to 57% (see paragraph no. [7]), which embraces the same acetylation degree recited in current Claim 3.  The Aoyama publication discloses that the poor solvent used to carry out the precipitation in step (d) may be selected as water, alcohols, glycols or a mixture thereof (see paragraph no. [4]), which embraces the solvents recited in current Claim 4 and Claim 5.
	The currently claimed method of producing cellulose acetate particles differs from the process steps disclosed in the Aoyama WO publication by reciting a step (b) to obtain emulsion containing cellulose acetate solution which include passing the cellulose acetate solution through a gap between an outer cylinder and an inner cylinder an apparatus.
	However, the Makoto et al JP publication suggests that such an apparatus is known in the art by disclosing an emulsifying method and emulsification apparatus, wherein the control of the average particle size of liquid droplets is facilitated, wherein the apparatus is composed of an outer cylinder and an inner cylinder which are arranged coaxially to overlap each other.  The Makoto et al publication discloses that the outer cylinder is fixed and the inner cylinder is rotated at a circumferential speed ω.    The liquid to be treated is supplied to the gap between the outer cylinder and the inner cylinder to impart shearing force to the liquid to be treated so that the liquid to be treated is emulsified.  The description of the emulsification apparatus in the Makoto et al publication embraces the emulsification procedure recited in step (b) of current Claim 1, the description recited in Claim 6 and Claim 7.
	It is within the ability of a person having ordinary skill in this art to substitute the liquid that is emulsified in the Makoto et al JP publication with the cellulose diacetate solution disclosed in the Aoyama WO publication in order to perform emulsification of the cellulose diacetate solution.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Aoyama WO publication with the teaching of the Makoto et al JP publication to reject the instant claims since both references disclose methods of performing emulsification of liquids.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the Aoyama WO publication and Makoto et al JP publication before him to incorporate the cellulose acetate solution that requires emulsification in the Aoyama WO publication into an emulsification apparatus that is known to emulsify liquids in view of the recognition in the art, as evidenced by Makoto et al JP publication, that the operation of such an apparatus would be effective in carrying out the emulsification of cellulose acetate solution.

Summary
 	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623